Citation Nr: 1526294	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-08 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right finger disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to a disability rating greater than 10 percent for service-connected tinnitus.

7.  Entitlement to a compensable disability rating greater for service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to February 1982 and from May 1984 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his April 2012 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a personal hearing over which a Veterans Law Judge of the Board would preside while at the local RO.  In subsequent correspondence received in December 2014, the Veteran's representative indicated that the Veteran instead wished to be scheduled for a video conference hearing with a Veterans Law Judge of the Board.  This request was reiterated in a VA Form 9 received in March 2015.

By letter dated April 6, 2015, the Veteran and his representative were notified that he had been scheduled for the requested hearing to be held on May 18, 2015.  Prior to the date of the hearing, in correspondence received by the RO on May 15, 2015, the Veteran's representative requested that the hearing be rescheduled as the Veteran was endeavoring to obtain additional evidence prior to the scheduled hearing.  There is no explanation for the late notice or how the request constitutes "good cause" for the failure to report, but the Board will grant this one time request for rescheduling.  See 38 C.F.R. §  § 20.704 (2014).  

A Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  While the representative did not request a change in the hearing date within 14 days of the scheduled hearing,  the Board will, nevertheless, view this one time request in light most favorable to the Veteran and grant a change in the hearing date.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall make arrangements to schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board.  

Notice of the scheduled hearing must be sent to both the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




